DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 11/21/2019 has been considered.
Drawings
The drawings filed on 11/21/2019 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 11/21/2019 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kuo et al (US 2009/0194342).


A display device comprising: 
a first transparent substrate (TFT substrate 22, ¶0023) comprising a body (portion of 22 covered by element 21) and at least one protruding portion (portion of 22 extending beyond element 21 in figure 5, hereafter 22’) which are connected to each other, wherein the protruding portion (22’) has an outer surface, and the outer surface faces away from the body; 
at least one first circuit board (24, ¶0028) adjacent to the protruding portion (22’) and located on the same side of the body in conjunction with the protruding portion,
wherein the first circuit board (24) has an inner surface (contacting connecting portion 26) facing the body, and a vertical projection of the inner surface on the protruding portion is located between the outer surface and the body; 
a second circuit board (24, connected to element 29, ¶0029) disposed on the protruding portion and extending to the first circuit board (at least through connecting portion 27, ¶0029); and 
a thin film transistor array (¶0023) disposed on the body and electrically connected to the first circuit board (24).
Regarding claim 6, Kuo further discloses:
wherein the protruding portion (22’) has a first upper surface, the first circuit board (24) has a second upper surface, the first upper surface and the second upper surface face the second circuit board (21) and are together located on a lower side of the second circuit board, and a position of the second upper surface is higher than a position of the first upper surface.

wherein the inner surface of the first circuit board (24) is separated from the body by a gap. 
Regarding claim 13, Kuo further discloses:
a second transparent substrate (21, ¶0023) disposed on the first transparent substrate (22); and 
a display medium layer disposed between the first transparent substrate and the second transparent substrate in conjunction with the thin film transistor array (¶0023).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poorter et al. (US 2014/0009400) in view of Kuo.
Regarding claim 1, Poorter discloses:
A display device comprising: 
a first transparent substrate (16, ¶0020) comprising a body and at least one protruding portion (adjacent recess 150, ¶0022) which are connected to each other, wherein the protruding portion has an outer surface (“F”, ¶0022), and the outer surface faces away from the body; 

a second circuit board (79, ¶0021) disposed on the protruding portion; and
a thin film transistor array (¶0023) disposed on the body and electrically connected to the first circuit board (27).
Poorter does not disclose “a second circuit board disposed on the protruding portion and extending to the first circuit board”.
In a similar device, however, Kuo (figs. 4-6) discloses a first transparent substrate (TFT substrate 22, ¶0023) comprising a body (portion of 22 covered by element 21) and at least one protruding portion (portion of 22 extending beyond element 21 in figure 5), one first circuit board (27 with connecting portion(s) 26, ¶0029, figs 4-6) adjacent to the protruding portion and located on the same side of the body in conjunction with the protruding portion.  Kuo discloses a structure as taught provides improved bonding and circuit alignment, ¶0027, ¶0029.  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention, to modify the device of Poorter, including forming a second circuit board disposed on the protruding portion and extending to the first circuit board in order to provide improved bonding as taught by Kuo.
Regarding claim 6, the modification of Kuo further discloses:

Regarding claim 7, the modification of Kuo further discloses:
wherein the inner surface of the first circuit board (24) is separated from the body by a gap. 
Regarding claim 13, the modification of Kuo further discloses:
a second transparent substrate (21, ¶0023) disposed on the first transparent substrate (22); and 
a display medium layer disposed between the first transparent substrate and the second transparent substrate in conjunction with the thin film transistor array (¶0023).
Allowable Subject Matter
Claims 2-5, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899                                                                                                                                                                                             	2/23/2021